PER CURIAM.
| granted. Although the record unaccountably shows only a motion to appeal filed in case number 155070, defendant makes a substantial showing in support of his claim that he submitted a motion for an appeal in case number 155071 as well after the trial court denied his motion to withdraw his guilty pleas in both cases entered on the same day and involving the same victim. The minutes for January 10, 2012, indicate that the district court in fact ordered an appeal in ease number 155071. The Notice of Appeal issued by the deputy clerk of court on the same day also lists an appeal in case number 155071 as well as an appeal in case number 155070. This Court has repeatedly emphasized that the provisions of La.C.Cr.P. art. 914, requiring either an oral motion for an appeal in open court or a written motion filed with the clerk, “should be construed liberally to effectuate a defendant’s constitutional right of appeal in Louisiana.” State v. Means, 09-1716, p. 1 (La.4/9/10), 32 So.3d 805 (citations omitted). The appeal in 155071 is hereby reinstated and this case is remanded to the court of appeal with instructions to consolidate the appeal with the appeal in case number 155070, under its docket numbers KA 12-378 and KA 12-379.